UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7406



JAMES ALSTON,

                                            Plaintiff - Appellant,

          versus

R. W. PARKS, individually and in his official
capacity as a Deputy of the Nash County
Sheriff's Department,

                                             Defendant - Appellee,

          and

FRANK BROWN, in his official capacity as
Sheriff of Nash County; NASH COUNTY, NORTH
CAORLINA; RAND BENTLEY, individually and in
his official capacity as a police officer of
the Town of Whitakers; TOWN OF WHITAKERS;
CURTIS PITMMAN, in his official capacity as
Chief of the Whitakers Police Department,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  Alexander B. Denson,
Magistrate Judge. (CA-93-797-DE)


Submitted:   February 20, 1996            Decided:   March 13, 1996

Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

James Alston, Appellant Pro Se.   Robert Harrison Sasser, III,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the final judgment of the magistrate

judge* entered after a jury verdict in favor of Appellee Parks in
Appellant's 42 U.S.C. § 1983 (1988) action in which Appellant

alleged use of excessive force during his arrest. We have reviewed

the record and find no reversible error. The parties' versions of

the events precipitating this action were contradictory; we will

not review the jury's determination of the witnesses' credibility,

nor will we weigh the evidence anew. United States v. Saunders, 886

F.2d 56, 60 (4th Cir. 1989). Accordingly, we affirm the magistrate

judge's order entering judgment for Appellee, as well as the

earlier orders of the district court dismissing Appellant's claims
against the other Defendants. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




     *
       Prior to trial, both Appellant and Appellee consented to
jurisdiction of the magistrate judge under 28 U.S.C.A. § 636(c)(1)
(West 1993).

                                3